Citation Nr: 1729759	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-28 049	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to a service-connected right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 1984.

This appeal to the Board of Veterans Appeals (Board/BVA) is from December 2009 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

In January 2014 the Board REMANDED these claims for further development and consideration.  There was compliance, certainly the acceptable substantial compliance, with the remand directives, in turn allowing the Board to proceed with its review of these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  In March 2017, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran's attorney that they are withdrawing the appeal for service connection for a left knee disability.

2.  The evidence is at least evenly balanced, for versus against the claim, as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining employment that could be considered substantially gainful as opposed to just marginal in comparison.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal for service connection for a left knee disability. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria are met for a TDIU.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of the Claim for Service Connection for a Left Knee Disability

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be by the appellant or his or her authorized representative.  38 C.F.R. § 20.204.

In this particular case at hand, the Veteran's attorney submitted a statement dated March 22, 2017, formally withdrawing the claim of entitlement to service connection for a left knee disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration, at least as concerning this claim. Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


II.  TDIU

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Here, however, since the Board is fully granting this claim, there is no need to discuss whether VA has complied with these preliminary obligations because this ultimately is inconsequential.  That is to say, even were the Board to assume, for the sake of argument, there has not been this compliance, this at most would amount to nonprejudicial, i.e., harmless error. Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009). See also 38 C.F.R. § 20.1102.

The Veteran contends that he is unemployable because of the severity of his service-connected disabilities and, therefore, entitled to a TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of common etiology or from single accident or affecting both upper or lower extremities are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100-percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has the following service-connected disabilities:  dysthymic disorder, rated as 70-percent disabling from April 25, 2001 and as 
50-percent disabling since November 22, 2006; right eye enucleation, rated as 
40-percent disabling effectively since June 6, 1984; and a right knee sprain, rated as 10-percent disabling effectively since April 21, 2009.  The combined rating for these service-connected disabilities is 80 percent from April 25, 2001, and 70 percent since November 22, 2006.  Thus, the Veteran satisfies the threshold minimum percentage rating requirements for a TDIU according to § 4.16(a), in other words, without having to instead resort to being considered for this benefit under the special extra-schedular provisions of § 4.16(b).

The central inquiry in a claim for a TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient for a grant of a TDIU.  A high rating, in itself, is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The Veteran has stated that he last worked full time in November 2001, and he became too disabled to work owing to his service-connected disabilities - namely, his dysthymia, right knee sprain and loss of the right eye - on November 22, 2001.  See February 2017 TDIU application on VA Form 21-8940.  

The Veteran explains that he last worked full time as a quality control technician.  He more recently worked part-time as a self-employed associate for a legal services company.  But in a March 2017 statement, the Veteran's attorney clarified that the Veteran's work netted him only about $1,600 annually and, therefore, should not be considered gainful employment (instead, just marginal employment).  On the VA Form 21-8940, the Veteran indicated he had earned $1,400 in total income in the past 12 months.  He also reported that the most he had ever earned in one year was $34,467, in 2000, while employed as a quality control technician.  

A September 2002 decision from the Social Security Administration (SSA) awarded the Veteran disability benefits.  However, the criteria utilized by VA and SSA in determining entitlement to disability benefits are not the same, and a determination by SSA is not binding on VA, even though both are Federal Agencies.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); and Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  Unlike VA, SSA is not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities, and the law requires VA to make an independent analysis and determination.  VA is not allowed to consider all the disabilities from which the Veteran suffers in determining unemployability.  See 38 C.F.R. § 4.16 (a).

This is significant because the September 2002 SSA decision contemplated the effect of the Veteran's nonservice-connected lung cancer and degenerative disc disease (DDD) in rendering its determination.  As such, this evidence does not show the Veteran is unemployable due solely to his service-connected disabilities. 

There is other probative medical evidence in the file, however, equaling deserving of consideration.  Notably, a VA psychiatrist submitted letters dated in November 2004 and November 2006 indicating the Veteran has depression and back pain and has been unable to work.  Similarly, VA medical records dated in May 2007 document him as having hypertension, blindness in the right eye, degenerative joint disease (DJD), depression, and chronic low back pain, and the treating physician stated the Veteran was unable to maintain gainful employment because of those disorders.  That notwithstanding, the Veteran is not service connected for a back disorder, hypertension, or degenerative joint disease.  As such, these opinions, like the one from SSA, contemplate nonservice-connected disorders and do not show he is unemployable due solely to his service-connected disabilities. 

The VA examiner that performed evaluations assessing the severity of the Veteran's service-connected psychiatric disability in May 2006 and September 2007 stated that he did not find evidence that the Veteran's depression precluded employment.  The September 2007 VA eye examiner provided a handwritten opinion dated in December 2007 indicating the Veteran would be limited in the type of work he could do from an ocular standpoint, namely, that anything involving depth perception or binocular vision would be difficult for him to do.  Yet this examiner also commented that many people with only one eye are gainfully employed.  He further noted that, to state the Veteran was unemployable would be incorrect and indicated there may be other non-ocular factors limiting his ability to be employed.

In support of his claim, the Veteran submitted a March 2017 opinion from a private doctor who concluded, based on a review of the Veteran's medical records and lay statements in the file, as well as pertinent medical literature on the subject, that his service-connected disabilities alone were as likely as not the proximal reason for his inability to obtain gainful employment since November 2001.  This commenting private doctor acknowledged the Veteran also suffered from a number of non-service connected conditions, but pointed out these conditions were unlikely to contribute materially to his unemployability.  This private doctor noted that, because of the Veteran's vision loss, working on a computer lead to headaches that limited his productivity.  Further, his right knee pain was exacerbated by sitting for periods of time and precluded him from driving more than 20 miles from home.  This commenting private doctor also spoke about statements from the Veteran's wife attesting to his problems with falling asleep and associated irritability stemming from his irregular sleep pattern, as well as problems with his memory and focus.  This private doctor added that, given the Veteran's daily exacerbations of knee pain provoked by long standing, ambulation and sitting, as well as his visual deficits and mental health problems impacting his sleep, it was "clear" that his service-connected disabilities would prevent him from even sedentary employment.

In view of the totality of the evidence, the Board finds that the Veteran's service-connected disabilities as likely as not render him unemployable.  His educational and occupational history reflects that he has completed four years of college, and much of his past work experience has involved working as a quality control technician, resulting in a mostly sedentary work environment.  The findings discussed above reflect that work related to this education and occupational history would not be feasible due to persistent symptoms of his service-connected disabilities.  In particular, the Board finds the assessment by the March 2017 private examiner on the extent of the functional limitations resulting from the Veteran's service-connected disabilities to be particularly persuasive.  The private examiner's assessment reflects that he has reviewed the evidence of record and adequately considered the credible lay statements in the file concerning the symptoms manifested by the Veteran's service-connected disabilities and, more importantly, their consequent effect on his occupational functioning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two." Neives-Rodriguez, at 301. 

Further, the March 2017 private examiner's report is the only one in the file to have considered the combined effect of only the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). According to the holding in Stefl, to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124. The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions." Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

Indeed, even as a layman, the Veteran is also competent to testify to observable symptoms, such as experiencing problems with sleep and vision problems, as well as having trouble sitting for long periods of time due to pain in his right knee.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board finds his statements that his service-connected disabilities impair his ability to perform his job in any acceptable capacity also to be credible and, therefore, ultimately probative.  Competency differs from credibility, and evidence as mentioned must be both competent and credible to ultimately have probative value.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

Further, while the evidence of record shows the Veteran is currently engaged in some part-time work for a legal services company, the Board is persuaded that this work amounts to just marginal employment.  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  According to VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), "substantially gainful employment," is defined as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Here, though, the Veteran has attested that he currently works no more than four to five hours per week and resultantly earns just approximately $1,600 a year, far below the poverty threshold for one person.  See U.S. Census, Poverty Thresholds, at http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.

For these reasons and bases, the evidence is at least evenly balanced for versus against the claim as concerning whether the Veteran's service-connected disabilities alone preclude him from obtaining or maintaining employment that could be considered substantially gainful and not just marginal in comparison, when considering his level of education, prior work experience and training, but not impairment owing to disabilities that are not service connected and not because of his advancing age.  When, as here, there is an approximate balance of positive versus negative evidence, this reasonable doubt is resolved in the Veterans favor and the claim granted rather than denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal for service connection for a left knee disability is dismissed.

However, the claim of entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


